Citation Nr: 0618119	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.
  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen M. McLoughlin, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  There is competent evidence showing that the veteran has 
a current bilateral hearing loss disability that is related 
to combat-related exposure during his period of active 
service. 

3.  Tinnitus is secondarily related to sensorineural hearing 
loss. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service. 38 
U.S.C.A. §§ 1110, (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2005).

2. Tinnitus is proximately due to sensorineural hearing loss. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.310(a), 3.102(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2005).  Because the claim is being granted in 
full, the notification and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 are deemed to have 
been fully satisfied.

Factual Background

The veteran's service personnel records reflect that he 
served in Vietnam from January 1969 to January 1970.  His 
military occupational specialties were rifleman and automatic 
rifleman.  He was awarded the Combat Infantryman's Badge, 
indicative of combat exposure.  

Service medical records, including the induction physical 
examination and the separation physical examination show no 
diagnosis of a hearing loss, including tinnitus.  

In August 2001, the veteran submitted a formal claim stating 
that he was suffering from bilateral hearing loss and 
tinnitus.  He claimed that both of these disabilities were 
caused by exposure to acoustic trauma during his service in 
Vietnam.    

Following the VA authorized audiological evaluation performed 
in November 2001, revealed moderate to moderately severe high 
frequency sensorineural hearing loss, bilaterally.  The 
veteran reported exposure to gunfire, tank noises and 
howitzers while in the military.  He reported tinnitus of 
many years' duration.

The VA audiology examination conducted on June 2005 produced 
the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
50
60
LEFT
20
20
60
65
65

Following the VA audiology examination, the audiologist 
concluded that the veteran suffered from mild to moderately 
severe high frequency sensorineural hearing loss, 
bilaterally, which was consistent with a noise-induced 
hearing loss.  

Based on these results, the Board recognizes that the veteran 
suffers from a hearing loss disability as defined by the 
relevant law.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater; or when the thresholds for at least 
three of these frequencies are 26 decibels or greater.  38 
C.F.R. § 3.385 (2005).  The veteran meets both of these 
standards.  The examiner also acknowledged that the veteran 
complained of tinnitus along with his hearing loss.  The 
results of this examination demonstrate conclusively that the 
veteran is eligible for disability compensation for both of 
these ailments.  Therefore, the issue of this case is whether 
the veteran's current disabilities are linked to his military 
service.   

Analysis

The Board acknowledges that the veteran's service medical 
records do not indicate that he suffered from a hearing loss 
disability while in service.  The veteran's entrance and 
separation examination show that his hearing capacity was 
within normal limits.  There is no evidence that the veteran 
complained of, or received any treatment for, hearing 
difficulties while in service.  However, a valid nexus 
between the veteran's service and his current disabilities 
can still be established even if the disabilities manifested 
after the veteran was discharged. 

When a veteran participated in combat, relevant law states 
that service connection can be established even when there is 
no official record to indicate that a specific injury was 
incurred or aggravated during service.  See 38 C.F.R. 
§ 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155 
(1993).  Section 3.303(d) states that evidence beyond what is 
found on medical service reports can be deemed sufficient 
proof of service connection if "it is consistent with the 
circumstances, conditions, or hardships" of the type of 
service that the veteran engaged in.  In the case on appeal, 
the Board finds sufficient evidence to establish service 
connection under this regulation.    

The veteran alleged that he incurred his bilateral ear 
hearing loss while in service as a result of exposure to 
acoustic trauma while serving in combat.  There are three 
pieces of evidence that substantiate his claim.  First, the 
claims file establishes that the veteran participated in 
combat while in Vietnam.  As a result of his combat 
involvement he was decorated with the Combat Infantryman 
Badge.  Exposure to loud noises is a typical feature of 
combat.  The veteran stated that he was exposed to 
considerable combat noise, including noise from artillery 
weapons, without proper ear protection while in service.  
Thus, the veteran's military service is consistent with 
exposure to acoustic trauma. 

The second piece of evidence that validates the veteran's 
claim is the evaluation made by the VA examiner during the 
veteran's June 2005 examination.  After assessing the 
veteran's disabilities and reviewing his claims file, the 
examiner concluded that the "veteran's hearing loss is 
consistent with a noise induced hearing loss."  This 
conclusion suggests that the veteran's hearing disability was 
caused by exposure to the type of acoustic trauma that a 
combat veteran is constantly subjected to.      

Having established that the veteran's disability could have 
been caused by combat-related acoustic trauma, the Board 
finally notes that there is no indication that the veteran 
was exposed to acoustic trauma outside of service.  In his 
substantive appeal, he reported that his life long employment 
was as a grocery store worker.  This is consistent with 
statements in other private medical records associated with 
the claims folder.  The veteran reports no post-service 
recreational or occupational acoustic trauma exposure and the 
claims file provides no objective evidence of any such 
exposure.  As such, the Board finds that there is no evidence 
that conclusively dissociates the veteran's current bilateral 
hearing loss disability from the acoustic trauma that he was 
subjected to while serving in combat.  Therefore, with 
resolution of doubt in the veteran's favor, the Board 
concludes that the evidence in this case supports the 
veteran's contention that his current hearing loss is 
directly related to his military service.  
Turning to the claim of tinnitus, the Board concludes that 
the claims file does not show chronic tinnitus in service, or 
continuity of symptoms after service.  Therefore, a direct 
service connection is not permitted.  Direct service 
connection may be granted for disability resulting from 
disease or injury in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  However, 
consideration has also been given to secondary service 
connection, which may be granted for disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The findings of the June 2005 VA audio examination show that 
the veteran's hearing loss is sensorineural in nature.  
According to some medical authorities, tinnitus may result 
from sensorineural hearing loss.  See 2 Cecil, Textbook of 
Medicine, § 464 at 2119-2120 (18th ed. 1998).  It appears as 
likely as not that the veteran's tinnitus is caused by his 
service-connected bilateral sensorineural hearing loss.  A 
veteran is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b).  For this reason, the Board 
finds that secondary service connection for tinnitus is 
warranted in this case.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for tinnitus disability is granted. 



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


